Citation Nr: 1451671	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a left knee condition. 
 
4.  Whether new and material evidence has been received to reopen service connection for residuals of a right knee injury (a right knee condition).  

5.  Entitlement to service connection for a right knee condition.  

6.  Whether new and material evidence has been received to reopen service connection for a low back condition. 

7.  Entitlement to service connection for a low back condition.  

8.  Whether new and material evidence has been received to reopen service connection for a neck and upper back condition (a neck condition).  

9.  Entitlement to service connection for a neck condition, to include degenerative joint disease with degenerative disc changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2013, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issues of service connection for bilateral hearing loss, a left knee condition, a right knee condition, a low back condition, and a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current tinnitus did not begin during service and is not etiologically related to active service. 

2.  In an October 1973 rating decision, the RO denied service connection for residuals of a right knee injury and a back condition.  The Veteran did not file a timely appeal to this decision.  

3.  Additional evidence received since the October 1973 rating decision on the issue of service connection for a right knee condition is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.  

4.  Additional evidence received since the October 1973 rating decision on the issue of service connection for a low back condition is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.  

5.  Additional evidence received since the October 1973 rating decision on the issue of service connection for a neck condition is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).  

2.  The October 1973 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2014).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The issues of whether new and material evidence has been received to reopen service connection for a right knee condition, a low back condition, and a neck condition have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to these issues, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the issue of entitlement to service connection for bilateral tinnitus, the RO provided notice to the Veteran in December 2009, prior to the initial adjudication of the claim in June 2010.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for bilateral tinnitus, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report from May 2010, and the Veteran's statements.  

As referenced above, the Veteran was afforded a VA medical examination in May 2010 in connection with his claim of service connection for bilateral tinnitus.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 VA examination is adequate with regard to the claim of service connection for bilateral tinnitus.  The opinion expressed within the May 2010 VA audiology examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, with respect to the claim of service connection for bilateral tinnitus, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 30159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Bilateral Tinnitus Analysis

The Veteran contends that service connection is warranted for bilateral tinnitus.  Specifically, the Veteran contends that he currently experiences ringing in the ears as the result of exposure to acoustic trauma while in service.  The Veteran has identified routine exposure to aircraft noise related to his duties as a parachute rigger in the United States Navy, as well as the time he spent on and around the flight deck.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran sustained acoustic trauma in service.  In several statements in support of his appeal, the Veteran contends that he was exposed to aircraft noise related to his duties as a parachute rigger and as well as the time he spent on and around the flight deck.  The Veteran's DD Form 214 indicates that the Veteran was an Aircrew Survival Equipmentman/Parachute Rigger in the United States Navy.  In addition, the Veteran has submitted evidence that indicates he was a Senior Parachutist who completed 74 parachute jumps between February 1969 and May 1970.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, noise exposure is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the Veteran has a current diagnosis of tinnitus.  Upon VA audiological examination in May 2010, the VA examiner noted a diagnosis of tinnitus based upon the Veteran's subjective complaints.  

The Board further finds, however, that the Veteran's currently-diagnosed tinnitus is not etiologically related to active service, including as a result of in-service noise exposure.  The May 2010 VA examiner opined that the Veteran's current tinnitus is unlikely due to acoustic trauma from military service.  As rationale for her opinion, the VA audiologist indicated that despite the Veteran's contentions that he had symptoms of tinnitus in service, the Veteran's service treatment records, service separation examination, and post-service treatment records shortly following service separation are all absent for complaints of tinnitus.  Therefore, the VA examiner opined that the Veteran's current tinnitus were more likely attributable to other causes in the intervening 38 years since service separation.  The Board finds the May 2010 VA examination report highly probative on the issue of service connection for tinnitus.  

The Board acknowledges the Veteran's statements asserting a nexus between his currently-diagnosed tinnitus and service; however, the Board does not find the Veteran's statements credible.  While the Veteran is competent to report the onset of symptoms, his statements are not consistent with the objective evidence of record that do not reflect any complaints of tinnitus.  The Veteran's service treatment records, service separation examination, and post-service private and VA treatment records do not reflect any reports by the Veteran of tinnitus symptoms until 2009.  Additionally, the Veteran's 1973 claim for compensation benefits is silent for any complaints of tinnitus.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, the Veteran filed a claim for service connection for other disorders, but did not mention any tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of tinnitus symptomatology at the time he filed the claim.

As such, the Board finds that the contemporaneous in-service and post-service treatment reports, and the Veteran's service treatment records, none of which indicates complaints of tinnitus in service or as incurred by service, are more probative than the Veteran's recent statements made pursuant to the claim for service connection.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).  

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of relationship between the Veteran's current tinnitus and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral tinnitus, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for bilateral tinnitus, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In applying 38 C.F.R. 
§ 3.156(b), the Court has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69  (Fed. Cir. 2011). 

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert, 21 Vet. App. at 460-61 (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection Analysis for Right Knee, Low Back, and Neck Conditions 

The Veteran seeks to reopen claims of service connection for a right knee condition, a low back condition, and a neck condition.  In October 1973, the RO denied service connection for residuals of a right knee injury and a back condition, and informed the Veteran of the decision in a correspondence dated in November 1973.  The RO found that, upon VA examination, there was no objective evidence that the Veteran had current residuals of a right knee injury or a back injury, nor a showing of permanent or chronic complaints relating to either area during service.  The Veteran did not initiate an appeal of the October 1973 determination, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claim in October 1973, recent evidentiary submissions include private treatment records from 2002 to 2009, VA treatment records from 2009, and the Veteran's lay statements in support of his appeal.  Collectively, the private and VA treatment records document current right knee, back, and neck conditions.  The private and VA medical records indicate that the Veteran has received current diagnoses of chronic knee pain following surgery in 1990, lumbosacral strain/sprain with mild fasciitis, cervical strain/sprain, and cervical spondylosis with disc irregularity.  In addition, several private and VA treatment records make note of the Veteran's reported chronic history of right knee, back, and neck complaints as beginning in service as due to his time served as a parachute rigger.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a right knee condition, a low back condition, and a neck condition has been received.  The private and VA treatment records revealing current right knee, low back, and neck conditions are new, in that they were not of record at the time of the prior final denial.  They are neither cumulative nor redundant of evidence already of record, as evidence of current right knee, low back, and neck conditions was not of record at the time of the October 1973 last final disallowance.  

This newly submitted evidence is also material because it relates to unestablished facts that are necessary to substantiate the claims.  Specifically, this evidence addresses, in part, the basis for the prior denials; that is, that the Veteran has a current disability that was incurred in service.  The Court has held that 38 C.F.R. 
§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.

Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 
38 C.F.R. § 3.156, warranting reopening of service connection for right knee, low back, and neck conditions.  At the time of the October 1973 denial, VA had only the service treatment reports, an August 1973 VA examination report, and several lay statements of record.  The Veteran's post-service private and VA treatment records tend to establish that the Veteran has current diagnoses of a right knee, low back, and neck condition, and his statements tend to suggest an in-service incurrence.  For these reasons, the Board finds that the additional evidence received since the October 1973 decision is new and material to reopen service connection for right knee, low back, and neck conditions. 


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for tinnitus is denied. 

New and material evidence having been received, the appeal to reopen service connection for a right knee condition is granted.

New and material evidence having been received, the appeal to reopen service connection for a low back condition is granted.

New and material evidence having been received, the appeal to reopen service connection for a neck condition is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hearing loss, a left knee condition, a right knee condition, a low back condition, and a neck condition.  See 38 C.F.R. § 19.9 (2014).  

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to in-service exposure to acoustic trauma due to his duties and responsibilities as a parachute rigger in the United States Navy, to include aircraft noise as he worked in close proximity to the flight deck.  As indicated above, noise exposure is conceded.  

During the development of the claim for service connection for bilateral hearing loss, the Veteran was provided a VA audiological examination in May 2010.  As a result of this examination, the VA audiologist opined that the Veteran's current hearing loss was unlikely due to acoustic trauma from military service.  In reaching this conclusion, the VA audiologist indicated that the Veteran's hearing was normal bilaterally upon discharge audiogram and noted no complaints of hearing loss contained in the evidence of record until a November 2009 VA treatment record.  

As characterized by the May 2010 VA examination report, the Veteran demonstrated a normal audiological evaluation upon separation from active service.  On the May 1972 separation audiological evaluation, pure tone thresholds measured at every tested frequency between 500 Hertz and 4000 Hertz were below 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the correct standard to apply to in-service hearing loss, if any, is that the threshold for normal hearing ranges from zero to 20 decibels).  However, the pure tone threshold measured at 6000 Hertz in the left ear was 55 decibels.    

The Board notes that while pure tone thresholds measured at 6000 Hertz are not typically taken into account when assessing the presence of a hearing disability for VA purposes (see 38 C.F.R. § 3.385), the existence of an elevated pure tone threshold is indicative of some degree of hearing impairment, the effect of which was not addressed by the VA examiner in the May 2010 VA examination report.  See Hensley, 5 Vet. App. at 157.  The Board also notes that a pure tone threshold was not measured at the 6000 Hertz frequency upon the service entrance audiological examination in May 1968, and therefore, is not available for consideration with respect to the Veteran's current hearing loss disability.  An additional medical opinion is necessary to address the abnormal finding upon service separation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Therefore, the Board finds that the May 2010 VA audiological opinion is incomplete in assessing the nature and etiology of the Veteran's bilateral hearing disability, and an addendum (supplemental) opinion should be obtained to properly address the Veteran's claim of service connection for bilateral hearing loss.  See generally Barr, 21 Vet. App. at 311. 


	(CONTINUED ON NEXT PAGE)



Left Knee, Low Back, and Neck Conditions

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In this case, the Veteran has not been afforded a VA examination for the claimed left knee, low back, and neck disabilities.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

In several statements in support of his appeal, including in testimony provided during the March 2013 Board hearing, the Veteran contends that his current left knee, low back, and neck conditions are directly attributable to his duties as a parachute rigger in the Navy.  As indicated above, evidence of record indicates that the Veteran completed 74 parachute jumps between February 1969 and May 1970.  In his statements, the Veteran has indicated that he sustained injuries to his knees, low back, and neck during several of these recorded jumps, to include a specific significant hard landing in 1969 requiring three days of treatment at the dispensary at the Naval Air Station in El Centro, California.  In addition, a September 1970 service treatment record reflects the Veteran's complaints of low back and upper back pain.  Therefore, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's active service and his current left knee, low back, and neck conditions.  See McLendon, 20 Vet. App. at 83; see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Right Knee Condition

As with the Veteran's left knee, low back, and neck conditions, the Veteran has not been afforded a VA examination for his claimed right knee disability.  In several statements in support of his appeal, the Veteran contends that his current right knee disability is directly attributable to his duties as a parachute rigger.  In addition to the evidence of record discussed above, an April 1969 service treatment record indicates the Veteran's complaints of a right knee injury following a parachute jump with a hard landing.  Therefore, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's active service and his current right knee condition.  See McLendon, 20 Vet. App. at 83.  

However, unique to the Veteran's claimed right knee disability is evidence that indicates that the Veteran's right knee disability may have pre-existed his entrance into military service.  In several statements from the Veteran, including his testimony at the March 2013 Board hearing, the Veteran indicated that he sustained an injury to his right knee while playing high school football.   On the May 1968 service entrance examination report, the service physician noted the Veteran's reported history of "recurrent knee sprains in football practice NCD [not considered disabling]."  Despite the reported history, the service physician documented normal findings upon lower extremity examination, assigned a lower extremity profile of L1 under the PULHES classification system, and did not provide a diagnosis relating to the right knee in the "Summary of Defects and Diagnoses" section of the examination form.  As such, a right knee disability was not noted upon entry into service.  See 38 C.F.R. § 3.304(b); see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

As a right knee disability was not noted on the May 1968 service entrance examination report, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation.  In this case, there is no etiology opinion addressing the questions of whether the Veteran's right knee condition clearly and unmistakably pre-existed service, and if so, whether a pre-existing right knee condition was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111 (West 2002; 38 C.F.R. § 3.304 (2014).  For these reasons, the Board finds that an opinion is needed regarding whether the Veteran's right knee condition clearly and unmistakably existed prior to service and, if so, whether the pre-existing right knee condition was clearly and unmistakably not aggravated by the Veteran's military service.
	
Accordingly, the issues of service connection for bilateral hearing loss, a left knee condition, a low back condition, a neck condition, and a right knee condition are REMANDED for the following actions:

1.  Contact the examiner who conducted the May 2010 VA audiological examination, or a suitable replacement, and ask the VA examiner to review the claims file and prepare an addendum medical opinion.  The VA examiner should note the records review in the addendum medical report (another examination of the Veteran is not required).  

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss began during service, or is otherwise linked to noise exposure in service?

In rendering the supplemental opinion, the VA examiner should specifically address the elevated threshold level shown in the May 1972 service separation examination.  As discussed above, in-service noise exposure has been conceded. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The VA examiner should provide a rationale for the opinion.  

2.  The AOJ should schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any current left knee, right knee, low back, and neck disorder.  

Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, to include any relevant in-service and post-service injuries, an examination, and any necessary testing, the VA examiner is asked to offer the following opinions: 

(a)  Does the Veteran have a current left knee disability?  If so, , is it as likely as not (50 percent probability or greater) that the left knee disability began during service or is otherwise etiologically related to active service?

(b)  Does the Veteran have a current low back disability?  If so, is it as likely as not (50 percent probability or greater) that the low back disability began during service or is otherwise etiologically related to active service?

(c)  Does the Veteran have a current neck disability?  If so, is it as likely as not (50 percent probability or greater) that the neck disability began during service or is otherwise etiologically related to active service?

(d)  Does the Veteran have a current right knee disability?  If so, is there clear and unmistakable evidence that the Veteran's right knee disability pre-existed his entrance into military service in June 1968?

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability.

(e)  If it is the VA examiner's opinion that there was a right knee disability that pre-existed the Veteran's entrance into military service, the VA examiner should offer the following opinion:

Is there clear and unmistakable evidence that the pre-existing right knee disability was not aggravated during service?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

(f)  If it is the VA examiner's opinion that there is no clear and unmistakable evidence that the Veteran's right knee disability pre-existed service or that there is no clear and unmistakable evidence that a pre-existing right knee disability was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the Veteran's right knee disability is directly related to service.  In this case, is it as least as likely as not (50 percent probability or greater) that the Veteran's right knee disability began during service, or is otherwise etiologically related to active service?

In rendering the above opinions, the VA examiner should note the evidence of record reflecting the Veteran's duties as a parachute rigger and the Veteran's contentions that he sustained injuries to his left and right knees, low back, and neck as the result of multiple parachute jumps involving hard landings.  The examiner should also note that the May 1968 service entrance examination report shows that the service physician noted the Veteran's reported history of recurrent knee sprains in football practice NCD [not considered disabling] and that no diagnosis of a right knee disorder was noted at the time of that examination.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  


3.  When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


